Citation Nr: 1035359	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The RO apparently reopened the claims for service connection and 
denied them on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  Barnett 
v. Brown, 83 F.3d 130 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The Veteran's application to reopen a claim for service 
connection of a right knee disability and claim for service 
connection of low back disability were last denied in a November 
2000 rating decision, which he did not appeal.  

2.  Evidence received since the November 2000 rating decision is 
new and material and raises a reasonable possibility of 
substantiating the claims.

3.  It has not been shown by competent and probative evidence 
that the Veteran incurred a right knee disability in service, 
that a right knee disability was caused or aggravated by his 
service-connected right ankle disability or that arthritis of the 
right knee manifested to a compensable degree within the first 
post-service year.  

4.  It has not been shown by competent and probative evidence 
that the Veteran incurred a low back disability in service, that 
a low back disability was caused or aggravated by his service-
connected right ankle disability or that arthritis of the low 
back manifested to a compensable degree within the first post-
service year.  

CONCLUSIONS OF LAW

1.  The RO's November 2000 rating decision denying the Veteran's 
application to reopen a claim for service connection of a right 
knee disability and his claim of entitlement to service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009). 

2.  New and material evidence has been received since the 
November 2000 rating decision and the claims of entitlement to 
service connection for a right knee disability and a low back 
disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Service connection for a right knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below as to the 
reopening of the Veteran's claims, VA's fulfillment of its duties 
to notify and assist need not be addressed with respect to that 
aspect of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2004.  It is noted in this regard that the RO 
reopened the Veteran's claims and adjudicated the underlying 
claims for service connection, including on a secondary basis.  
Notice of the standard for establishing secondary service 
connection was not provided in this letter.

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the Veteran over the course of this appeal, the Veteran clearly 
has actual knowledge of the evidence the Veteran is required to 
submit in this case; and (2) based on the Veteran's contentions 
as well as the communications provided to the Veteran by VA, it 
is reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  As noted, the 
notice letter did not specifically mention the information and 
evidence necessary to substantiate the Veteran's underlying 
claims for service connection on a secondary basis.  However, 
multiple communications from VA and the Veteran's representative 
demonstrate his actual knowledge as to the evidence required to 
prove his claims for service connection on a secondary basis.  It 
is notable that in an a September 2010 brief, that the Veteran's 
representative specifically identified the laws and regulations 
pertaining to service connection on a secondary basis.  It is 
further noted that the Veteran, in several statements, requested 
service connection for low back and right knee disabilities 
directly due to his service-connected right ankle disability, as 
well as through aggravation, and made assertions in support of 
his theories.

VA has obtained the Veteran's service treatment records and VA 
records, assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations and obtained medical opinions as to 
the etiology and severity of his claimed disabilities.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They were 
predicated on a substantial review of the record and medical 
findings and considered the Veteran's complaints and symptoms.  
They addressed all theories of service connection.  Accordingly, 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the service connection issues addressed 
in this decision has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  The 
only exception would be where evidence presented is either (1) 
beyond the competence of the individual making the assertion or 
(2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a 
well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  In the absence of new and material evidence, 
the benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's application to reopen a claim for service 
connection of a right knee disability was last considered and 
denied by the RO in a November 2000 rating decision on the 
grounds that new and material evidence had not been received, 
i.e. credible evidence relating a right knee disability to 
service or a service-connected disability.  The Veteran's claim 
for service connection of a low back disability was denied in 
this rating decision on the grounds that the evidence did not 
demonstrate a nexus of a low back disability to service, or a 
service-connected disability.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal it.  
That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

At the time of the November 2000 rating decision the evidence of 
record consisted of the Veteran's service treatment records, his 
claim, VA medical records, and private medical records.  The RO 
denied the claims on the grounds noted above.

With respect to these claims, new and material evidence has been 
received.  In particular, the Board the opinion of T.C., M.D., 
Ph. D. dated in March 2004.  In this letter Dr. T.C. notes that 
the Veteran reported suffering from back pain since 1954, as well 
as a diagnosis of compression fractures at L1, L3 and L6, and 
other degenerative changes resulting in lumbar stenosis.  Dr. 
T.C. states in this letter that spinal stenosis is typically a 
slow progressive disease resulting from degenerative changes of 
aging, but past trauma may accelerate the condition.  Also, in 
September 2004 the Veteran was afforded a VA examination.  The 
report of this examination notes that the examiner commented that 
there "might possibly be some injury that involved the right 
knee and the back secondary" to an in-service fall.  
Accordingly, as this evidence relates to the previously 
unestablished fact of a nexus between the claimed disabilities 
and service necessary to substantiate the claims, the claims are 
reopened.  The underlying claims for service connection are 
addressed below.

Underlying Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 
Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain disabilities, including arthritis, if the 
disability becomes manifest to a compensable degree within one 
year after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree of 
aggravation of a non-service- connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id. at 
448; see also 38 C.F.R. § 3.322 (2009).  The Board notes that 38 
C.F.R. § 3.310, the regulation which governs claims for secondary 
service connection, was amended during the course of the 
Veteran's claim and appeal.  The intended effect of this 
amendment was to conform VA regulations to the Allen decision. 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(b)).  However, given the possibility that these changes 
could potentially be interpreted as substantive, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will apply the version of 38 C.F.R. § 3.310 that 
was in effect before the change, which arguably favors the 
claimant.  Accordingly, the Board will evaluate the claimed 
disabilities, irrespective of any baseline.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 
The Veteran received an induction examination in March 1954.  At 
this time, his lower extremities, spine and musculoskeletal 
system were normal upon clinical evaluation. 

In late August 1954 the Veteran fell approximately 15 feet while 
descending a telephone pole when his gaffs slipped out of the 
wood.  He was treated for a laceration of the right leg with 
splinters.  No other injury was noted; however, a note dated in 
mid-September 1954 documents a complaint of pain in the lower 
chest bilaterally, especially upon deep breathing.  X-rays of the 
chest were taken and were normal. 

A review of the Veteran's service treatment records shows that in 
late May 1955 he was accidently pushed into an empty swimming 
pool, with a resultant complaint of pain in the right foot.  His 
right foot was initially immobilized in a walking cast and he was 
admitted to the hospital with a diagnosis of plantar fasciitis, 
traumatic in origin.  X-rays did not initially reveal any 
fracture, but a small incomplete fracture at the base of the 
weight bearing surface of the os calcis of the right foot was 
later disclosed upon X-ray evaluation.  The Veteran was treated 
with physical therapy and casting.  The service treatment records 
associated with this fall document no complaints regarding the 
Veteran's back or right knee.  

The Veteran received a separation examination in March 1956.  At 
this time, his lower extremities, spine and musculoskeletal 
system were normal upon clinical evaluation.  A history of 
treatment for a right heel condition in August 1955 was noted in 
the report of examination.  

In October 1956 the Veteran received a VA examination pertaining 
to the right foot, ankle and heel.  This examination report 
documents no complaints regarding the back or right knee.

Of record is an April 1973 X-ray report from the Calumet Memorial 
Hospital.  This report documents a diagnosis of degenerative 
arthritis in the dorsal spine, as well recent compression 
fractures of L-2 and L-5.

A July 1993 VA treatment note documents the Veteran's first 
presentation for treatment through VA.  At this time, a prior 
history of 2 surgeries on the Veteran's back was noted, as was a 
history of a right meniscectomy.  

An April 1995 VA note documents a complaint of low back pain upon 
waking up.  A low back strain was assessed at this time.  An 
April 1996 VA treatment note also notes the Veteran's complaint 
of falling on his back 2 weeks prior with associated pain, as 
well as a complaint of pain in the right knee and "something 
turned inside of knee."

An October 1996 VA note documents a history of a recent motor 
vehicle accident.  The Veteran apparently injured his right knee 
in this accident.  

In February 2000 the Veteran provided a statement.  In this 
statement he maintained that his knee and back problem were 
related to his "13 foot fall in bare feet in 1955."  He asserts 
in this statement that "it took the military in 1955 to locate a 
fractured ankle over one week" and that he "could expect no 
more that it may take 45 to 50 years to know that he had 
continuous pain each and every day."  

In August 2000 the Veteran was provided a VA examination 
pertaining to his service-connected disability of the right foot 
and heel.  The report associated with this examination notes the 
examiner found evidence that the Veteran had claimed service-
connection for multiple adjunct conditions, but that it was 
discussed with the Veteran that the examination would be 
restricted to the right heel condition.  Nevertheless, the Board 
notes that the report of this examination notes evidence of pain 
with movement of the right ankle, as well as with pressure placed 
of moderate severity over the plantar surface of the os calcis at 
the weight bearing spot.  There were, however, no abnormal 
callosities on the right heel, but the Veteran walked with a 
right antalgic gait demonstrating a right-sided limp.  Also noted 
was excessive wear in the heel of the right shoe, compared to the 
left.  

Of record is a September 2000 statement from the Veteran's wife.  
In this statement, she noted that she had married the Veteran in 
June 1956 and that after graduating from college in 1960, the 
Veteran worked at a large corporation for 7 years.  She related 
that the Veteran had discussed his physical problems "at that 
time and had an examination at the Milwaukee V.A. and no one 
seemed to care about his problems."  She noted a history of the 
Veteran having had back surgery in 1974, as well as knee surgery 
in the 1980s.  She noted that the Veteran suffered on a constant 
basis, and ultimately that his "health, back, knee, ankle, 
etc." led to the sale of his business.  

Of record is a September 2000 letter from the Veteran to a VA 
doctor.  In this letter, the Veteran asks for the doctor's 
assistance in substantiating his claim, asserting that his 
current disability was related to his in-service accident and 
that his condition had been aggravated (accelerated) by his right 
foot condition.  

The VA doctor whose assistance was requested associated a note 
with the Veteran's VA medical records dated in September 2000.  
In this letter, the VA doctor noted that he had first seen the 
Veteran in December 1999, and several times since then.  He noted 
that the Veteran's last visit to him was in May 2000, at which 
time he complained about his back and lower extremity pain.  He 
stated that "[c]onceivably a patient who has [a] chronic ongoing 
problem in one ankle, it can worsen a coexisting low back pain 
due to abnormal stance, posture and gait [sic]."

A November 2001 VA note documents a complaint of chronic pain in 
the right knee, "since the time of surgery in the r[ight] 
knee."  This note also documents a history of chronic low back 
pain that "started after [an] airline injury in 1973."  

In December 2002 the Veteran was seen at the VA Medical Center 
(VAMC) for an orthopedic consultation, primarily for a complaint 
of increasing right knee pain.  The note associated with this 
visit documents that the Veteran reported a history of chronic 
knee problems and had an injury "back in the service when he 
fell or was pushed into an empty swimming pool."  A history of 
injury primarily to the ankle was noted, but the Veteran also 
reported knee pain following that injury.  The Veteran reported 
having subsequently re-injured the right knee while working on a 
farm, with a related history of arthrotomy, soft tissue repair 
and possible meniscectomy.  

Of record is a report of office consultation from The Kennedy 
Center for the Hip and Knee dated in November 2003.  This report 
documents a 25 year history of right knee pain.  Also noted in 
this report is a history of a back fracture stemming from a 1973 
airplane crash.  The Veteran described pain in the right knee for 
15 years, increasing pain for 8 years and severe pain for 5 
years.  Severely symptomatic osteoarthritis of the right knee 
with varus deformity was assessed, as was posttraumatic 
osteoarthritis of the lumbar spine with left-sided numbness.  

Of record is a December 2003 treatment record from the Affinity 
Medical Group.  This record documents that the Veteran then 
presented with a longstanding history of back pain.  At this 
time, the Veteran reported that in 1954 he had an accident 
jumping 14 feet into an empty pool, as well as having survived an 
airplane accident in 1973.  The Veteran reported continuous 
problems since that time.  Severe stenosis was assessed at this 
time.

In a January 2004 statement, the Veteran noted that since his 
last evaluation he had had surgery for his low back and needed a 
total right knee replacement.  He stated that his back surgery 
and knee replacement were caused by his time in service, as well 
as the service-connected disability of his right ankle.  

In March 2004 the Veteran submitted a letter from Dr. T.C.  In 
this letter, the doctor noted that the Veteran had been suffering 
from back pain dating back to 1954.  Dr. T.C. stated that it was 
"with reasonable medical certainty that back pain and history of 
old compression fractures may be related to his previous fall 
into a swimming pool in 1954."  Dr. T.C. also stated in this 
letter that spinal stenosis is typically a slow progressive 
disease resulting from degenerative changes of aging, but past 
trauma may accelerate the condition.  

In September 2004 the Veteran was once again afforded a VA 
examination.  The examiner that conducted the examination noted 
that the claims file was available and reviewed.  The examiner 
also noted the Veteran's history of an in-service fall into an 
empty pool and subsequent treatment for a right foot injury.  At 
the time of the examination, the Veteran offered a history of 
injury to the right knee 15 years prior, where his right knee got 
entangled in a rope while roping a cow, with associated right 
knee meniscectomy in 1989.  The Veteran also offered a history of 
having a back problem since 1960, particularly aggravated by farm 
work, like milking cows, riding tractors and bailing hay.  A 
history of an airplane crash was also noted in April 1973, with 
the Veteran having to carry the pilot some 1 1/2 miles, with an 
associated back injury and hospitalization for 49 days.  

Based upon a review of the claims file and examination of the 
Veteran, the examiner assessed degenerative joint disease of the 
right ankle and retro and plantar calcaneal spurring, related to 
his in-service fall.  The examiner also assessed degenerative 
joint disease of the right knee and an abnormal lumbosacral 
spine, "less likely as not to be the result of the fall in 
1955."  The examiner explained that there might possibly be some 
injury that involved the right knee and the back secondary to the 
fall; however, the lack of objective findings at that time and 
with the lack of complaints regarding the right knee until the 
roping incident and regarding the back until the airplane crash, 
these disabilities are "less likely as not" to be caused by the 
initial fall injury.  

In October 2004 the examiner provided an addendum to his opinion 
at the RO's request.  In this addendum, he addressed Dr. T.C.'s 
letter, as well as the question of the effect of the Veteran's 
altered gait caused by his service-connected right foot 
disability.  With respect to o Dr. T.C.'s letter, the examiner 
pointed out that Dr. T.C. made no mention of the 1973 plane crash 
to account for the fracture of the Veteran's back.  The examiner 
concluded that a right knee and low back condition were neither 
directly related to the injury nor secondary to the altered gait.  
The examiner noted that although an altered gait could shift the 
load to the unaffected side, it probably had minimal effect on 
the affected knee and the load would be on the unaffected knee, 
rather than the affected right ankle.  The examiner stated that 
the Veteran would have been favoring the right ankle, which would 
shift the load to the left extremity.  

In March 2008 the Veteran was once again provided a VA 
examination.  The examiner outlined in detail the Veteran's 
history of injury to the right foot in service, his complaints of 
pain in the right knee and back since this injury, and his 
history of post-service injuries, outlined above.  
The examiner noted that the Veteran's service treatment records 
were clearly negative for any injuries to the right knee and the 
spine.  Also noted was that the Veteran believed his right knee 
and spine could have been injured during the documented fall in-
service, although there was no evidence to support that claim 
within the service treatment records.  

The examiner noted that it was quite evident in the Veteran's 
medical records that he sustained two major injuries, one in 1973 
when he sustained compression fractures to his spine and another 
to the right knee in 1984 when he twisted the right knee and tore 
the medical meniscus for which he underwent surgery.  It was 
highlighted by the examiner that it was a well-known fact that 
surgery on the knee, especially meniscectomy, can result in 
degenerative joint disease of the knee, which is a natural 
progression of that condition which was evident in the Veteran's 
case.  The examiner also noted that it was a well-known fact that 
compression fractures like the ones he sustained in 1973 result 
in significant abnormal biomechanics of the spine resulting in 
degenerative joint disease, disc disease and spinal stenosis.  
The examiner concluded therefore that it was quite obvious that 
his injuries sustained in 1973 for his back and in 1984 for the 
right knee resulted in the current disabilities thereof.  

Regarding the possibility of a connection between the right ankle 
and the right knee and the spine condition, the examiner stated 
that it too was a well-known fact that abnormal biomechanics 
would be created from a major injury in the ankle affecting the 
contra-lateral knee and the spine.  However, the examiner 
related, those abnormal biomechanics would lead to the Veteran 
not putting weight on the right side and therefore affecting the 
left lower extremity and causing degenerative joint disease in 
the joints of the contra-lateral extremity, which was not the 
case here.  The examiner explained that if the Veteran was in 
fact trying to avoid weight-bearing on the right knee because of 
the right ankle condition, then the right knee should be 
completely healthy and the left knee would be affected.  
Therefore the examiner concluded that it was not possible that 
the Veteran's right knee could be secondarily involved from the 
right ankle.  In this regard, the examiner noted no effect on the 
Veteran's hip as he remained asymptomatic and had not shown any 
evidence of degenerative changes or abnormal biomechanics 
affecting the hips.  The examiner explained that with no 
involvement of the Veteran's hips, the abnormal biomechanics from 
the right ankle affecting his spine did not hold true as there 
was no possibility of a logical connection between the right 
ankle and the spine with "skipping of the joints" such as the 
knee and hip in-between.  

The examiner also explained in terms of biomechanics that it was 
quite obvious that the Veteran's right ankle condition was not 
severe as compared to the right knee and spine conditions.  The 
examiner reasoned that the severity of the right ankle condition 
did not match in any logical way with the severity of the right 
knee and spine condition and that therefore, considering this 
fact as well, it was not likely that the Veteran' ankle condition 
could have possibly resulted in the right knee and spine 
conditions because of the obvious mismatch in the severity of 
these conditions.  

In conclusion the examiner stated that it was their opinion 
"with a very high degree of medical certainty" that the 
Veteran's right ankle condition did not cause the current knee 
condition and that the Veteran's spine condition was not caused 
by the right ankle condition.  The examiner also explained that 
neither the right knee condition, nor the spine condition, could 
be aggravated by the right ankle condition because of the 
previously stated fact of significant mismatch in the right ankle 
condition and severity and severity of the right knee condition 
and spine condition, as well as from the obvious lack of 
biomechanics affecting the same side, in the case of the right 
knee and not involving the other lower extremity joints, 
therefore, not logically connecting the spine with the ankle.  
Rather, the examiner concluded that the Veteran's right knee and 
spine conditions were independent conditions caused by the severe 
primary injuries that the Veteran' sustained in 1973 to the spine 
and in 1984 to the right knee.  

Analysis

As discussed, the Veteran is seeking service connection for 
disabilities of the low back and the right knee.  His primary 
contention is that his service-connected right ankle disability 
caused or aggravated his claimed low back and right knee 
disabilities.  However, it appears from various statements made 
by the Veteran that he also contends that he may have actually 
injured his back and knee in the same in-service fall in which he 
injured his right ankle.

In this regard the Board recognizes that the Veteran is competent 
to relate his observations of pain in his low back and knee.  
However, he is not competent to offer an opinion on a complex 
medical matter, such as attributing his claimed back and ankle 
disabilities that were documented many years after his discharge, 
to his service-connected ankle disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

Moreover, to the extent that the Veteran has asserted that he may 
have also injured his back or knee in service, the Board notes 
that the Veteran made no complaints regarding pain in his back or 
right knee at the time of the 1955 in-service fall.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran).  In addition, it was only recently that the Veteran 
began to make assertions suggesting that he has experienced 
ongoing problems since service, and, significantly, he has 
offered contrary statements to health care providers on several 
occasions.  For example, in November 2001 he reported to a VA 
examiner that his chronic back problems began following the 
airplane accident in 1973.  In this case, as in any other case, 
it remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, given the 
absence of documented complaints in service or for many years 
after service, and the occasions on which the Veteran reported 
directly to health care providers that his back problems began 
following the airline accident in 1973, the Board finds that any 
suggestion by the Veteran that his chronic back problems actually 
began in service are not credible.

Resolution of the claim for service connection of a low back 
disability depends largely on resolution of the conflicting 
opinions of the VA examiners and the opinion from Dr. T.C. and 
the September 2000 opinion from the VA doctor pertaining to a 
relationship between the Veteran's gait and his low back 
disability.  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  The Board finds the opinion of the VA examiners to 
be far more probative.  Dr. T.C.'s opinion is lacking in that it 
does not address the Veteran's entire history, notably 
conspicuous for subsequent injury to the low back in 1974, and it 
was not based upon a review of the pertinent medical evidence 
that contains such information.  Moreover, Dr. T.C.'s and the 
September 2000 VA examiner's opinions are clearly speculative in 
nature.  These opinions speak in terms of "reasonably," "may" 
and "conceivably."  Medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  38 C.F.R. § 3.102; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  In contrast, the VA examiner's opinions were very 
thorough, included an extensive review of the service treatment 
records and claims folder and specifically addressed the multiple 
risk factors pertinent to etiology, i.e. the Veteran's in-service 
and post-service history of injury.  Accordingly, the Board 
favors the opinion of the VA examiners.  

With respect to the Veteran's right knee claim, besides the 
Veteran's assertions, there is no otherwise positive evidence on 
this matter.  As noted above, the Board has assigned the 
Veteran's assertions in this regard no weight.  On the other 
hand, the Board notes that numerous VA examiners have found that 
it was less likely than not that the Veteran's right knee 
disability was incurred in service, or that it was caused or 
aggravated by his service-connected disability of the right foot.  
Moreover, the service treatment records contain no complaints or 
clinical findings regarding the low back or right knee and no 
complaints related thereto are documented until many years 
following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection).

The Board also notes that there appears no clinical evidence 
pertaining to arthritis of the right knee or low back dated 
within the first post-service year, or for many years thereafter.  
It is thus impossible for the Board to ascertain whether 
arthritis manifested to a compensable degree within this period.  
Accordingly, the presumptive regulations are not for application.  
38 C.F.R. §§ 3.307, 3.309.

In summary, the preponderance of the evidence is against the 
claims.  The evidence weighs against finding that the Veteran 
injured his low back and right knee in service.  Moreover, the 
competent and probative evidence weighs against the claim in that 
it attributes the Veteran's low back and right knee disability to 
post-service injuries to the low back and right knee, rather than 
the in-service fall.  As the evidence preponderates against the 
claims, the benefit-of-the-doubt rule is inapplicable and the 
claims must be denied.  Gilbert, supra.  


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a right knee disability 
and the claim is reopened; to this extent only is the appeal 
granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back disability 
and the claim is reopened; to this extent only is the appeal 
granted.

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


